Citation Nr: 1809659	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  13-33 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for posttraumatic headaches prior to May 13, 2016.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran, Spouse


ATTORNEY FOR THE BOARD

M.E. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2007 to March 2008 and November 2008 to December 2009.  He is a recipient of the Combat Infantry Badge and Purple Heart.

This matter comes before the Board of Veterans' Appeal (Board) from a March 2013 rating decision of the Department of Veterans Affair (VA) Regional Office in Detroit, Michigan.

The Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) during a videoconference hearing in January 2017.  A transcript of that hearing is associated with the claims file.

During the pendency of this appeal for increased rating, the RO awarded a 30 percent rating effective May 13, 2016.  At the January 2017 hearing, the Veteran clarified that he was satisfied with the presently assigned 30 percent rating, but states that he is entitled to that rating for the entire period on appeal.  The claim has been restated to reflect the Veteran's current contentions.

Additionally, after the Supplemental Statement of the Case (SSOC) was issued in February 2014, the Veteran submitted additional evidence in the form of "headache logs," that he contends were not considered by the RO in its prior decisions.  He has not signed a waiver of review of the Agency of Original Jurisdiction (AOJ) nor did he waive this right during the hearing; however, it appears that the Veteran's "headache logs" were of record and considered by the RO in its June 2016 rating decision.  Furthermore, the benefit sought on appeal is being granted in full herein.  Therefore any error in waiver or AOJ consideration is moot.  See 38 C.F.R. § 20.1304(c),




FINDING OF FACT

The Veteran's posttraumatic headaches have been manifested by characteristic prostrating attacks occurring on an average once a month over several months throughout the period on appeal.


CONCLUSION OF LAW

The criteria for an initial rating of 30 percent for service-connected posttraumatic headaches have been met for the period prior to May 13, 2016.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.124a, Diagnostic Code 8100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2017).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under Diagnostic Code 8100, a 30 percent disability rating is warranted when there is evidence of characteristic prostrating attacks occurring on average once a month over the last several months.  38 C.F.R. §4.124a, DC 8100.  (The rating criteria do not define "prostrating;" however, Dorland's Illustrated Medical Dictionary defines "prostration" as "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary 1531 (32nd ed. 2012)).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

The Veteran was granted service connection for posttraumatic headaches with an initial noncompensable rating in March 2013.  Thereafter, in a February 2014 SSOC and accompanying rating decision, an initial rating of 10 percent was assigned.  Subsequently, the Veteran underwent a VA examination for posttraumatic headaches, and in June 2016, the RO increased the Veteran's posttraumatic headache disability rating to 30 percent, effective from May 13, 2016.

VA treatment records from September and November of 2011 show the Veteran sought treatment for headaches that occurred about three times per week that lasted all day.

On VA examination for traumatic brain injury (TBI) in June 2012, the examiner noted treatment for the Veteran's periodic migraine-like headaches.  The examiner diagnosed the Veteran with posttraumatic headaches with symptoms such as pulsating or throbbing head pain and pain on both sides of the head.  However, the examiner found that the Veteran did not have characteristic prostrating attacks of migraine headache pain or non-migraine headache pain, with a remark that the Veteran's headaches were responding to treatment.

Of record are logs kept by the Veteran of his headaches from August 2012 to April 2013.  These logs indicate the frequency, length and intensity of the Veteran's headaches.  In the logs, the Veteran described his symptoms during headaches to be sharp, pulsating pain, eye pain, nausea, and weakness.  The headache logs show that for the period from August 2012 to April 2013, the Veteran experienced severe headaches more often than once per month, lasting from 2 to 10 hours each.  

Additionally, at the January 2017 hearing, the Veteran testified that since he began receiving treatment and medications for his headaches, the frequency and severity of his headaches has been basically the same since, at least, 2013.  The Veteran's spouse testified that they have continued to keep logs of the Veteran's headaches to assist the doctor in assessing the effectiveness of his medications.  By her observation, she indicated that the level of severity of the headaches had been the same throughout the appeal period.

The Board finds the Veteran's treatment records from 2011 to 2013, headache logs, and hearing testimony to have probative value in determining the frequency and severity of the Veteran's headaches.  Together they establishing that the Veteran experienced headaches with characteristic prostrating attacks occurring on an average once a month.  Therefore, a rating of 30 percent for the period prior to May 13, 2013 is warranted.

A higher (50 percent) evaluation is available under Diagnostic Code 8100.  However, as indicated, the Veteran has expressly stated that he is satisfied with the 30 percent rating he is currently receiving.  See AB v. Brown, 6 Vet. App. 35 (1993).  No additional action will thereby be taken.  


ORDER

Entitlement to a rating of 30 percent for the period prior to May 13, 2016 for posttraumatic headaches is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


